Morse, J.
The plaintiffs sued the defendants in the Ionia circuit court upon promissory notes, of which the defendants Dwight were makers, in the name of William M. Dwight & Co., and the other defendants were indorsers, under the name of Wilson, Luther & Wilson.
The suit was commenced by declaration, which was served upon the indorsers in Ionia county. On the filing of the return of this service by the sheriff of Ionia county, copies of the declaration were sent to Wayne county, and there served upon the Dwights by the sheriff of that county. The default of the defendants was after-wards duly taken, and a judgment entered against all of them jointly.
The ' defendants William M. Dwight and Alfred A. Dwight come to this Court on writ of error, • alleging that there has been no legal service upon them. There is no appearance by the appellee in this Court. The case is ruled by Church v. Edson, 39 Mich. 113. The judgment against the Dwights, is unwarranted, and must be vacated and set aside, with costs of this Court.
The other Justices concurred.